The opinion of the court ivas delivered by


Mr. Justice Colcock. .

Under the circumstances of these cases, the agreement of the counsel to make one commission ansiver for all the cases was a, very proper one; as a recovery on the part of the plaintiff would no doubt have rendered it unnecessary in the other cases *4731o go again into his title, and one commission would have been held sufficient by the court. One only therefore can be pro* .perly charged, and the £2 charged, in all the cases not tried, must be stricken out-.
As to the second charge, it has been the established practice to allow it in all cases, not within the summary jurisdiction, where the issue has been made up, and therefore those charges may be allowed — in all the cases where issue was regularly made up and the cases docketted. The motions are granted.
Johnson, Huger, Richardson, and JYott, Justices, concurred